Citation Nr: 1728761	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-45 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for prostate cancer residuals from May 1, 2008 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from November 1963 to November 1965, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which a 100 percent temporary rating for active prostate malignancy was reduced to 20 percent, effective May 1, 2008.  

In March 2016, the Board denied the claim for an increase in rating.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in  June 2017 it vacated the Board's 2016 decision and remanded the claim for actions consistent with their determination.  This remand serves to effectuate the mandates of the Court's order.  

The Veteran appeared at a Travel Board hearing in July 2013.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the Court's directives, the Board has determined that additional development is necessary. The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  All outstanding VA treatment records, from the time of the most recent VA examination in March 2014 to the present, should be obtained and associated with the claims file.  If no records exist, such a fact should be expressly noted.  

2.  Schedule the Veteran for a comprehensive VA urology examination to determine the extent and severity of his prostate cancer residuals.  The examiner must report:  

*What are all residual impairments associated with the Veteran's prostate cancer, to include those associated with any prescribed treatments?  

*Specifically, the examiner must address as to if benign prostate hyperplasia (BPH) is a residual associated with prostate cancer.  Although the examiner must review all of the evidence contained in the electronic file (VBMS), his or her attention is called to the following:

a) The Veteran was diagnosed with mild renal insufficiency in October 2000

b) In March 2005, the Veteran initially complained of increased urinary frequency and was assessed with BPH.

c)  Three months after assessment with BPH, the Veteran was diagnosed with prostate cancer and underwent radiation therapy until January 2006.  

d)  In September 2006, the Veteran reported urinary frequency of four times per day AND night.  

e) In July 2013, the Veteran, having completed radiation therapy associated with his cancer, still reported urinating four to five times per day AND night.  

f)  In March 2014, during VA examination, the Veteran's BPH was deemed to be "concomitant" with his prostate cancer, and even though it was opined that this disorder was responsible for the urinary frequency (as opposed to the cancer itself), the issue was raised as to if BPH was caused, or aggravated beyond the natural course of the disease process, by the onset of cancer.  In this respect, if the BPH is, via causation or aggravation, a residual of cancer, such a fact must be expressly noted.  If, however, the condition is stand-alone and unrelated to the Veteran's diagnosis and treatment for prostate cancer, and it does not exist as a residual disability manifestation, such a fact should also be discussed.  

*The examiner should expressly note as to if renal dysfunction is currently present, and if so, to what extent.  

*The examiner should expressly note the extent of the Veteran's voiding dysfunction and, in describing such manifestations, should note as to if ANY MANIFESTATIONS OR RESIDUALS OF CANCER, (TO INCLUDE BPH, IF SUCH A DISORDER IS PART AND PARCEL OF THE RESIDUAL DISABILITY PICTURE), directly play a role in the onset of such dysfunction.  Urinary frequency during the day and night, and the use of absorbent undergarments (if necessary) should be discussed.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim for an increase.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


